FILED
                            NOT FOR PUBLICATION                             NOV 03 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LORENA VELAZQUEZ LOPEZ,                          No.   14-72184

              Petitioner,                        Agency No. A087-596-524

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 25, 2016**

Before:      LEAVY, SILVERMAN, and GRABER, Circuit Judges.

      Lorena Velazquez Lopez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) order of removal. Our jurisdiction is governed

by 8 U.S.C. § 1252. We review de novo questions of law, including due process


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

in part and dismiss in part the petition for review.

      The record does not support Velazquez Lopez’s contention that in denying

her application for cancellation of removal for failure to establish the requisite

hardship, the IJ assumed facts that were not in the record regarding the availability

of other relatives to care for Velazquez Lopez’s parents. Rather, the IJ denied for

lack of evidence regarding the availability of other relatives to care for Velazquez

Lopez’s parents. See 8 U.S.C. § 1229a(c)(4) (an alien has the burden of

establishing eligibility for relief from removal).

      Because the BIA denied Velazquez Lopez’s cancellation of removal

application solely due to her failure to establish the requisite hardship, we may not

review Velazquez Lopez’s contentions regarding good moral character. See Andia

v. Ashcroft, 359 F.3d 1181, 1184 (9th Cir. 2004) (“In reviewing the decision of the

BIA, we consider only the grounds relied upon by that agency.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     14-72184